Citation Nr: 1719463	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-24 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease of the lumbar spine and to include as secondary to service-connected left foot disability.  

2.  Entitlement to service connection for a left hip disorder, to include left hip osteoarthritis and to include as secondary to service-connected left foot disability.  

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left foot.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007, March 2012 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

Initially, this case was before the Board in May 2010, at which time the petition to reopen claims of service connection for lumbar spine and left foot disorders was denied.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of the appeal, the parties jointly agreed to vacate the May 2010 Board decision and remand the case to the Board for further development.  In compliance with the March 2011 Joint Motion for Remand and Court order, the case was returned to the Board in September 2011, at which time it was remanded for additional development.  Following that development, the AOJ certified the lumbar spine claim to the Board following issuance of a September 2016 supplemental statement of the case.  

During the pendency of the remand, the AOJ awarded service connection for the Veteran's left foot disability in the March 2012 rating decision.  However, although the appeal of the service connection claim for that disability is considered final, the Veteran timely appealed the assigned initial evaluation for his left foot disability.  The Board has jurisdiction of that claim at this time by virtue of a timely-submitted October 2016 substantive appeal, VA Form 9.  Although that claim has not been certified for appellate review, the Board will take jurisdiction over that increased evaluation claim at this time.  Likewise, in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board also has taken jurisdiction over the TDIU claim at this time.  

Finally, the AOJ denied service connection for left hip osteoarthritis in the January 2015 rating decision.  The Veteran timely completed appeal of that issue in September 2016.  The AOJ certified that claim to the Board in October 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On appeal, the Veteran has averred his lumbar spine and left hip disorders are secondary to his service-connected left foot disability.  

In the September 2011 remand, the Board requested that the Veteran should be afforded a VA examination of his lumbar spine disorder; such was accomplished in January 2012, at which time the examiner diagnosed the Veteran with lumbar spine degenerative disc disease (DDD) and rendered the following opinion:  

The [V]eteran's lumbar spine DDD is not caused by or related to active duty service as it started in 1995 after his active duty dates.  As to whether it is caused by or related to left foot sprain this is less likely as not as [his] back condition started spontaneously when he awoke one morning as per medical evaluation contained in [claims] file.

The Veteran additionally underwent a VA examination of his left hip in January 2015, at which time he was diagnosed with left hip osteoarthritis; the examiner opined as follows:  

It is less likely than not that the Veteran's mild hip arthritis is secondarily the result of his foot condition.  Radiographs have demonstrated mild changes of the Veteran's hips bilaterally.  Foot radiographs have demonstrated senescent or age related changes of the left foot.  A review of the Veteran's medical records demonstrates a normal foot x-ray in 2005. . . . Hip radiographs [in January 2011] demonstrate symmetrical changes in regards to both hips; indicating that the change has occurred together over a period of time.  Foot radiographs obtained on the same date indicate early osteoarthritis of the foot.  As arthritic change was documented in the hip prior to the foot it is less likely than not that the Veteran's foot condition caused his hip condition.  Additionally the Veteran does not ambulate with an antalgic gait pattern indicative of a hip condition.  He does not have discomfort with internal rotation of the hip which would be indicative of a hip arthritic condition.

The Board finds that the above opinions are not adequate, as they both fail to address whether the Veteran's claimed lumbar spine and left hip disorders were aggravated by his service-connected left foot disability.  Moreover, the Veteran and his representative have submitted several articles and treatises in support of his secondary claim which have not been addressed by any examiners.  

Consequently, a remand is necessary in order to obtain VA examinations and adequate medical opinions respecting those claimed disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With regard to the left foot claim, the Veteran's last VA examination of that disability was in June 2014.  A review of that that examination report reveals that no active or passive range of motion testing was performed.  Consequently, that examination is not adequate for rating purposes and a remand of that issue is necessary in order to obtain another VA examination that adequately assesses the current severity of that disability.  See Barr, supra; Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

The TDIU claim is intertwined with the above remanded claim and must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Notwithstanding, the AOJ should complete development of the TDIU claim on remand.  

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, a review of the claims file reveals that in August 2002 the Social Security Administration (SSA) indicated that the Veteran's records could not be located.  However, no further attempts to obtain those records have been made.  Although those records could not be located in 2002, it does not appear that VA has sufficiently determined that those records are unavailable and that all future attempts to obtain those records would be futile.  Consequently, on remand, attempts to obtain any records from SSA pertaining to the Veteran should be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

2.  Obtain any and all VA treatment records from the Cleveland and Dayton VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his left foot, left hip and lumbar spine disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination with an examiner that has not previously participated in this case to determine the current severity of his left foot disability, as well as whether his lumbar spine and left hip disorders are related to service or his service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should record the range of motion of the left foot observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should additionally indicate any additional functional loss due to pain, incoordination, weakness, fatigability, and after repeated use and/or during flare-ups in degrees, to the best of his/her ability.  

The examiner must record the results of range of motion testing for pain on both active and passive motion, on weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner should additionally note any other left foot deformities that are present and evaluate those as appropriate.  Finally, the examiner should indicate whether the Veteran's left foot disability is slight, moderate, moderately severe or severe in nature.  

Regarding the lumbar spine and left hip disorders, the examiner should state all lumbar spine and left hip disorders found, to include degenerative disc disease of the lumbar spine and left hip osteoarthritis.  For any lumbar spine and left hip disorders found, the examiner should then opine whether those disorders at least as likely as not (50 percent or greater probability) began during or are otherwise the result of military service.  

Next, the examiner should opine whether the Veteran's lumbar spine and left hip disorders at least as likely as not were (a) caused by; or, (b) aggravated (i.e., worsened beyond the normal progression of the disease) by the Veteran's service-connected left foot disability, to include any altered gait and/or abnormal weightbearing as a result of that disability.

If aggravation of the Veteran's lumbar spine and/or left hip disorders by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his lumbar spine and/or left hip disorders prior to aggravation by the service-connected disabilities.

Finally, the examiner is requested to address the Veteran's ability to function in an occupational environment due to his left foot disability (and lumbar spine and left hip disorders, if such are related to service or a service-connected disability above) and describe the functional impairment caused by those disabilities.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  The record indicates past employment as a mental health attendant.  The Veteran should be asked to identify any specific tasks in that role that he believes would be impacted by his service-connected disabilities- the examiner should then comment how the Veteran's service-connected symptoms would affect such employment, to include based on the objective findings on examination.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5.  The AOJ should ensure that the development of the TDIU claim has been properly completed, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine and left hip disorders, initial increased evaluation for his left foot disability, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

